--------------------------------------------------------------------------------

Exhibit 10.14
 
December 17, 2009


Robert C. Bowen
3430 N. Mountain Ridge #2
Mesa, Arizona 85207


Re:         Retirement Agreement


Dear Bob:
 
As we have discussed, we have mutually agreed that you will be retiring from
Scientific Learning Corporation (“Scientific Learning” or the “Company”) on
December 31, 2009. This letter sets forth the substance of the agreement between
you and the Company relating to your retirement.  You will only receive the
benefits described in Paragraphs 3 and 4 below if you sign and return this
Agreement to Scientific Learning within the time set forth in paragraph 9 below.
 
1.           Separation.  As we have discussed, your last day of employment with
Scientific Learning will be December 31, 2009 (the “Separation Date”). Your
Employment Agreement with the Company, as amended, and all obligations of you
and the Company under such Agreement, will terminate as of the Separation Date.
 
2.           Accrued Salary, Paid Time Off.  On the Separation Date, Scientific
Learning will pay you all accrued salary, and all accrued and unused Paid Time
Off earned through the Separation Date, subject to standard payroll deductions
and withholdings.
 
3.           Benefits and Insurance.  To the extent permitted by the federal
COBRA law and the insurance policies and rules applicable to Scientific
Learning, you will be eligible to continue the medical insurance benefits for
yourself and your spouse. On or about your Separation Date, Scientific Learning
will provide you under separate cover a COBRA notice setting forth your rights
and responsibilities with regard to COBRA coverage.
 
If you sign this Separation Agreement, the Company will reimburse you for
reasonable medical insurance costs for you and your spouse for a period of five
(5) years, starting January 1, 2010 and ending December 31, 2014.  Reasonable
medical insurance costs means the cost of a medical insurance plan that
supplements the coverage available to you and your spouse from any available
federal and/or state government source (e.g., Medicare of its successor) so that
such coverage collectively approximates, to the extent reasonable, the scope of
coverage and out of pocket expenditures available to you under the medical
insurance benefits at Scientific Learning on December 31, 2009.  You agree to
provide Scientific Learning with all documentation/invoices/receipts regarding
the cost of such supplemental medical insurance. If you predecease your spouse,
Scientific Learning will continue reimburse the same costs for your spouse only
for the same time period.
 
4.           Consulting Agreement.  You and the Company have agreed to enter
into a Consulting Agreement for the period of January 1, 2010 through December
31, 2010, in the form attached hereto as Exhibit A (the “Consulting Agreement”).
Your service under this Consulting Agreement will constitute Continued Service
for purposes of all outstanding and unexercised employee stock options from the
Company that you presently hold.
 
5.           No Other Compensation or Benefits.  Other than the medical benefits
cost reimbursement and Consulting Agreement specified in Paragraphs 3 and 4, you
will receive no other wages, insurances, bonuses, vacation pay, benefits, or
other monies or benefits from Scientific Learning at any time, and you agree
that you are entitled to no other wages, benefits, insurances, bonuses, vacation
pay or other monies of any nature from Scientific Learning.  If you do not enter
into the Consulting Agreement, then you will have 90 days from your Separation
Date to exercise any vested options.

 
1.

--------------------------------------------------------------------------------

 

6.           Return of Scientific Learning Property.  If you and the Company do
not enter into the Consulting Agreement, you agree to return to Scientific
Learning all Scientific Learning documents (and all copies thereof) and other
Scientific Learning property which you have had in your possession at any time,
including, but not limited to, Scientific Learning files, notes, records,
business plans and forecasts, financial information, specifications,
computer-recorded information, tangible property (including, but not limited to,
computers, pagers or cell phones), credit cards, entry cards, identification
badges and keys, and any materials of any kind which contain or embody any
proprietary or confidential information of Scientific Learning (and all
reproductions thereof) within fifteen (15) days after the Separation Date,
provided that so long as you remain a member of the Board of Directors, you
shall be entitled to retain any Company documents reasonably necessary for the
exercise of your responsibilities as a Board member.  If you and the Company do
not enter into the Consulting Agreement, then the obligation under the first
sentence of this Section 6 shall become effective within fifteen (15) days after
the Separation Date
 
7.           Proprietary Information Obligations.  After your employment you
will refrain from any use or disclosure of the Company’s proprietary or
confidential information or materials, except as may be necessary and
appropriate in the course of your providing services under the Consulting
Agreement.  In addition, you acknowledge your continuing obligations under your
Proprietary Information and Inventions Agreement, a copy of which is attached
hereto as Exhibit B.
 
8.           Release.  You hereby generally and completely release Scientific
Learning, and its respective directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, ERISA plans, current and former trustees and administrators
of ERISA plans, affiliates, and assigns (“Released Parties”) from any and all
claims, liabilities and obligations, both known and unknown, that arise out of
or are in any way related to events, acts, conduct, or omissions occurring prior
to your signing this Agreement.  This general release includes, but is not
limited to: (1) all claims arising out of or in any way related to your
employment with the Company or the termination of that employment; (2) all
claims related to your compensation or benefits from the Company or the Released
Parties, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company or the Released Parties; (3) all claims
for breach of contract, wrongful termination and breach of the implied covenant
of good faith and fair dealing; (4) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 and 1991 (as amended), the
Arizona Civil Rights Act (Ariz. Rev. Stat. § 41.1401 et. seq.) and the
California Fair Employment and Housing Act (“FEHA”), as amended (each which may
include claims for age, race, color, ancestry, national origin, disability,
medical condition, marital status, sexual orientation, gender, gender identity,
religious creed, pregnancy, sex discrimination and harassment); the federal Age
Discrimination in Employment Act of 1967 (as amended) (“ADEA”); the Employee
Retirement Income and Securities Act (“ERISA”); the Family and Medical Leave Act
("FMLA"); the California Family Rights Act ("CFRA"); the federal Americans with
Disabilities Act of 1990 ("ADA"); the Equal Pay Act, of 1963, as amended, and
Arizona’s Equal Pay Law (Ariz. Rev. Stat. § 23-341); California Business and
Professions Code 17200; any and all protections pursuant to California’s Labor
Code, statutes, or orders, Arizona’s labor code/laws/regulations/orders, or the
Fair Labor Standards Act (“FLSA”)(with the sole exclusions to any workers’
compensation claim and any claims for unemployment insurance); any wage and hour
law (including any claim for waiting-time penalties or liquidated damages);
privacy rights; whistleblower protections; and constitutional protections.

 
Page 2 of 4

--------------------------------------------------------------------------------

 

9.           ADEA Waiver.  You hereby acknowledge that you are knowingly and
voluntarily waiving and releasing any rights you may have under the ADEA.  You
also acknowledge that the consideration given for the foregoing waiver is in
addition to anything of value to which you were already entitled.  You have been
advised by this writing, as required by the ADEA that: (a) your waiver and
release do not apply to any claims that may arise after your signing of this
Agreement; (b) you should consult with an attorney prior to executing this
release; (c) you have twenty-one (21) days within which to consider this release
(although you may choose to voluntarily execute this release earlier); (d) you
have seven (7) days following your execution of this Agreement to revoke the
Agreement; and (e) this Agreement will not be effective until the eighth day
after this Agreement has been signed by you (“Effective Date”).
 
10.        Acknowledgement of Release.  YOU UNDERSTAND THAT THIS AGREEMENT
INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.  You acknowledge that you
have read and understand Section 1542 of the California Civil Code which reads
as follows:  “A general release does not extend to claims which the creditor
does not know or suspect to exist in his or her favor at the time of executing
the release, which if known by him or her must have materially affected his or
her settlement with the debtor.”  You hereby expressly waive and relinquish all
rights and benefits under that section and any law of any jurisdiction of
similar effect with respect to your release of any unknown or unsuspected claims
you may have against Scientific Learning, its affiliates, and the entities and
persons released herein.
 
11.        Your Assistance in Dismissing Administrative Claims.  You acknowledge
and warrant that there are no claims or actions currently filed or pending
relating to the subject matter of the Agreement.  You hereby request all
administrative agencies having jurisdiction over employment and labor law
matters and courts to honor your release of claims under this Agreement.  Should
Scientific Learning ever request you to execute any administrative dismissal
forms, you shall immediately execute the form and return it to Scientific
Learning.  Should you file any claim or action relating to the subject matter of
this Agreement, such filing shall be considered an intentional breach of the
Agreement and you will be subject to all damages available under law and equity,
including without limitation, the amount of severance paid hereunder.
 
12.        Certification of No Work-Related Injuries.  You agree, warrant and
covenant that you have not experienced or suffered any work-related occupational
injuries or diseases (physical, mental or otherwise) arising out of or in the
course of your employment with Scientific Learning.  You further certify that
you have not failed to report any work-related occupational injuries or diseases
arising out of or in the course of your employment with Scientific Learning.
 
13.        Non-Admission of Liability.  This Agreement shall not be construed to
be an admission of any liability to you or to any other person.
 
14.        Voluntary Agreement and Representation of Understanding.  You
represent that you have thoroughly read and considered all aspects of this
agreement that you understand all its provisions and that you are voluntarily
entering into said agreement.  You also represent that you have been advised of
your right to consult with an attorney before signing this agreement and that
you have consulted with an attorney or voluntarily chosen not to do so.
 
15.        Miscellaneous.  This Agreement constitutes the complete, final and
exclusive embodiment of the entire agreement between you and Scientific Learning
with regard to this subject matter.  It is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises, warranties or
representations.  This Agreement may not be modified or amended except in a
writing signed by both you and a duly authorized officer of Scientific
Learning.  This Agreement shall bind the heirs, personal representatives,
successors and assigns of both you and Scientific Learning, and inure to the
benefit of both you and Scientific Learning, their heirs, successors and
assigns. If any provision of this Agreement is determined to be invalid or
unenforceable, in whole or in part, this determination will not affect any other
provision of this Agreement and the provision in question shall be modified by
the court so as to be rendered enforceable.  This Agreement shall be deemed to
have been entered into and shall be construed and enforced in accordance with
the laws of the State of California as applied to contracts made and to be
performed entirely within California.

 
Page 3 of 4

--------------------------------------------------------------------------------

 

If this Agreement is acceptable to you, please sign and return to me.  Thank you
for your many contributions to Scientific Learning.


Sincerely,


/s/ Andy Myers


Andy Myers
Chief Executive Officer


Agreed And Accepted:


By signing this letter, I acknowledge that I have had the opportunity to review
this Agreement carefully with an attorney of my choice or have voluntarily
chosen not to do so, that I understand the terms of the Agreement, and that I
voluntarily agree to them.
 


/s/ Robert C. Bowen
 
12/22/2009
 
Robert C. Bowen
 
Date
 



Exhibit A – Scientific Learning Independent Contractor Agreement


Exhibit B – Proprietary Information and Inventions Agreement
 
 
Page 4 of 4

--------------------------------------------------------------------------------